Title: To Thomas Jefferson from Jones & Howell, 25 November 1803
From: Jones & Howell
To: Jefferson, Thomas


               
                  Respected Friend
                  Phila. 25th Novr. 1803
               
               Your favor of 22nd inst. reach’d us this day, and agreeable to your request, went immediately in quest of Mr Stewart, who had been with us some days before and had told us he wanted some Iron for You, but as you had not mentioned any thing of it to us, and his appearance being rather unfavorable, we evaded his request. this day in our search for him we found his son, who informs us, he had prevail’d on him to start for home three days ago, and by this time we hope he is with you. and we wish you may be able, by your influence, to render him more worthy of that family, whom he had deserted. he is an excelent mechanic, and has abilities to provide well for them, if under proper direction. any Iron or steel that you may wish sent on shall be promptly attended to, as soon as we are informed what kinds they are. 
               with Respect we Remain Your Friends 
               
                  Jones & Howell
               
               
                  PS The 20 Dollar note Inclosed awaits your orders
               
             